EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu on 09/29/2021.

The application has been amended as follows: 

1. (Currently amended) An electronic device for checking a randomness of an identification key device comprising:
an identification key generator circuit, configured to generate an identification key; and
a random key checker circuit, configured to receive the identification key from the identification key generator circuit, calculates a randomness value of the identification key according to the identification key for checking a randomness of the identification key and generates an output of the identification key with high randomness,
wherein the random key checker circuit further comprising:
	a plurality of M-bit pattern generator circuit, configured to generate a plurality of pattern outputs; and
     an output logic configured to receive the plurality of pattern outputs and generates the output of the identification key with high randomness,
    wherein the plurality of M-bit pattern generator circuit comprises and a third bit pattern circuit, 
    wherein a level of randomness of a first key generated by the first bit pattern circuit is higher than a level of randomness of a second key generated by the second bit pattern circuit and a level of randomness of a third key generated by the third bit pattern circuit, and 
   the level of randomness of the second key is higher than the third key.



11. (Currently amended) A random key checker circuit for an electronic device comprises:
a plurality of M-bit pattern generator circuit, configured to generate a plurality of pattern outputs,
wherein each of the plurality of M-bit pattern generator circuit configured to receive the identification key from the identification key generator circuit, calculates a randomness value of the identification key according to the identification key for checking a randomness of the identification key and generates an output of the identification key with high randomness, 
wherein the plurality of M-bit pattern generator circuit comprises and a third bit pattern circuit, 
wherein a level of randomness of a first key generated by the first bit pattern circuit is higher than a level of randomness of a second key generated by the second bit pattern circuit and a level of randomness of a third key generated by the third bit pattern circuit, and 
the level of randomness of the second key is higher than the third key; and


17. (Currently amended) A method of checking randomness for an electronic device comprising: 
generating an identification key by an identification key generator circuit; and
receiving the identification key from the identification generator circuit by a random key checker circuit;
calculating a randomness value of the identification key by the random key checker circuit according to the identification key for checking a randomness of the identification key;
generating a plurality of pattern outputs by a plurality of M-bit pattern generator circuit, wherein the M-bit pattern generator includes a first bit pattern circuit, a second bit pattern circuit, and a third bit pattern circuit; and
outputting identification key with high randomness by an output logic according to the plurality of pattern outputs,
wherein a level of randomness of a first key generated by a first bit pattern circuit in the M-bit pattern generator circuit is higher than a level of randomness of a second key generated by the second bit pattern circuit in the M-bit pattern generator circuit and a level of randomness of a third key generated by the third bit pattern circuit in the M-bit pattern generator circuit, and 
the level of randomness of the second key is higher than the third key.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art of record fails to teach “the plurality of M-bit pattern generator comprises a first bit 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/MINH DINH/Primary Examiner, Art Unit 2432